Title: [Diary entry: 1 March 1790]
From: Washington, George
To: 

Monday the First. Exercised on horseback this forenoon, attended by Mr. John Trumbull who wanted to see me Mounted. Informed the House of Representatives (where the Bill originated) that I had given my assent to the Act for taking a Census of the People. Also communicated to both Houses the application from the field Officers of Harrison County (made through the County Lieutenant Colo. Duval) for Assistance as they apprehend the season was near at hand when Indian depredations would be commenced. With these, some other Papers respecting the western Frontiers were sent.